Case 1:16-cr-00671-PKC Document 54 Filed 01/07/20 Page 1 of 1
GOTLIB LAW

January 7, 2020
Via ECF

The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Santiago Londono-Velez, 16 Cr. 671 (PIC)

Dear Judge Castel:

I represent Santiago Londono-Velez in the above-referenced matter. Mr. Londono-Velez is
scheduled to be sentenced by the Court on February 6, 2020. I write, with the consent of the
government, to request a three-month adjournment of the sentencing. This is the first request for
an adjournment of Mr. Londono-Velez’s sentencing. The requested adjournment is needed to
allow the undersigned additional time te work on Mr. Londono-Velez’s sentencing submission.
Accordingly, I respectfully request that Your Honor adjourn Mr. Londono-Velez’s sentencing

for at least three months. Thank you for your consideration.

Respectfully submitted,
‘sf

Valerie A. Gotlib

ce! all counsel of record (via ECF) Set

Cenferenee Adjourned
From: eb, @, LO2O0

toM 24 LO dLo at 11:30Q.m.
SO ORDER

oo ep 2dO

 

Gatlib Law, eLic
225 Broadway | Suite 2845 | New York [| N¥ | 10007
7917 536 $4712 | F 917 970 8158 | valerie@gotliblaw.com

 
